Citation Nr: 1509484	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  07-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a not otherwise specified depressive disorder.  


REPRESENTATION

Appellant represented by:	R. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1960 to August 1963 and from November 1963 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Phoenix, Arizona, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In 2008, the Veteran moved to Texas.  His record was subsequently transferred to the Waco, Texas, Regional Office (RO).  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In June 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim and remanded the issue of service connection for an acquired psychiatric disorder to include PTSD and depression to the RO for additional action.  In February 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in psychiatry.  In April 2013, the requested VHA opinion was incorporated into the record.  In May 2013, the Veteran and his accredited representative were provided with a copy of the VHA opinion.  In July 2013 the accredited representative submitted additional argument.  

In September 2013, the Board denied service connection for an acquired psychiatric disorder to include PTSD, a not otherwise specified depressive disorder, and a depressive mood disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2014, the Court granted the Parties' Joint Motion for Remand; vacated the Board's September 2013 decision; and remanded the Veteran's appeal to the Board.  

The Board has reframed the issue on appeal as in  accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran is not a former prisoner of war.  

2.  The Veteran engaged in combat with the enemy while a crewman aboard the U.S.S. Valley Forge.  

3.  PTSD and a not otherwise specified depressive disorder was manifested as the result of the Veteran's combat-related experiences. 


CONCLUSION OF LAW

The criteria for service connection for PTSD and a not otherwise specified depressive disorder have been met.  38 U.S.C.A. §§ 101(32), 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for PTSD and a not otherwise specified depressive disorder.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran contends that service connection for PTSD is warranted as the claimed disability was precipitated by his in-service Vietnam War-related traumatic experiences which included witnessing the arrival of body bags aboard the U.S.S. Valley Forge; watching napalm attacks against enemy coast line targets; harassment by his superior officers, and being kept as a virtual "prisoner of war" while serving aboard the U.S.S. Valley Forge.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board observes that the record does not establish, and the Veteran does not allege, that he was forcibly detained or interned by either an enemy government or its agents or a hostile force; or a foreign government or its agents during active service.  Therefore, the Board finds that the Veteran is not a former prisoner of war for VA purposes.  38 U.S.C.A. § 101(32).  

The Veteran's service treatment records do not refer to an acquired psychiatric disorder.  His service personnel records indicate that he served aboard the U.S.S. Estes, the U.S.S. Tulare, and the U.S.S. Valley Forge as a boiler tender.  The Veteran received multiple non-judicial punishments for incidents including, being absent from his post and other duty-related activities.  The Veteran served aboard the U.S.S. Valley Forge from May 1964 to March 1967.  An Internet reference notes that the U.S.S. Valley Forge and her Marine helicopter contingent were involved in combat operations against the enemy including providing logistic and medical support for the operations.  The ship's activities included air evacuation of casualties to the ship. 

At the April 2010 Board hearing, the Veteran testified that he had witnessed helicopters bringing casualties in body bags to the ship and napalm attacks on the Vietnamese coastline while aboard the U.S.S. Valley Forge.  In determining whether a veteran participated in combat, the Veteran's testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  The Board finds that the Veteran engaged in combat with the enemy as a crewman aboard the U.S.S. Valley Forge.  His credible lay statements are accepted as conclusive evidence of the stressors occurrence.  Zarycki v. Brown, 6 Vet. 91, 98 (1993).  

An October 1988 psychiatric evaluation from T. Robertson, M.D., states that the Veteran was noted to be "blandly preoccupied with chronic pain in the right arm" and to feel that "he is unable to do things and is dependent upon others for support."  The Veteran was diagnosed with a somatoform pain disorder and a mixed personality disorder with passive-aggressive, inadequate, and schizoid features.  

A July 1989 psychological evaluation from C. Base, Ph.D., notes that the Veteran had been previously diagnosed with a somatoform pain disorder, probable psychogenic pain disorder, and PTSD.  Assessments of a dysthymic disorder, a somatoform pain disorder, and "[ruleout] histrionic personality disorder with dependent and schizoid features" were advanced.  

At a December 2001 VA psychiatric examination, the Veteran was diagnosed with a not otherwise specified depressive disorder.  The examiner determined that the Veteran did not meet the PTSD diagnostic criteria involving threatened death, serious injury, or a threat to his physical integrity and intense fear, helplessness, or horror in the presence of that event.  The examiner clarified that the Veteran exhibited chronic depressive symptoms "which have affected the way which he functioned throughout life."  

An August 2004 VA social work letter states that the Veteran had been referred for assessment of "military-related PTSD."  VA clinical documentation dated in December 2004 report that assessments of severe PTSD and depression were advanced.  VA social work documentation dated in February 2005 and March 2005 conveys that the Veteran reported having been restricted to his ship during active service and was found to PTSD as a consequence.  A March 2005 VA treatment record states that the Veteran was diagnosed with PTSD and not otherwise specified depression.  

An August 2006 VA treatment record relates that the Veteran complained of "worsening PTSD and depression."  Assessments of PTSD and a not otherwise specified depressive disorder were advanced.  A December 2006 VA mental health clinic treatment record stated that the Veteran was diagnosed with PTSD, depression, and alcohol and marijuana abuse.  

At an April 2011 VA psychiatric examination, the examiner determined that "PTSD not found" and there was no "evidence whatsoever from today's examination suggesting the diagnosis of PTSD."  

The April 2013 VHA psychiatric opinion states that "in the absence of any clear or documented traumatic event or events during his active service that involved 'actual or threatened death or serious injury,' Criterion A, which is the basic premise of the diagnosis of PTSD based on the DSM-IV - is not fulfilled;" "the Veteran's records show evidence for a chronic mood disorder, on the depressive spectrum;" and "there is no evidence to suggest that this depressive disorder had its onset during active service, or is related in any way to the Veteran's service aboard the U.S.S. Valley Forge."  As the Veteran's combat-related stressors have been conceded above, the Board observes that the portion of the VHA opinion addressing the diagnosis of PTSD is of little prohibitive value given that the psychiatrist found that there were no established stressors. 

An October 2014 psychological evaluation from J. Smith, Ph.D., advances that the Veteran was diagnosed with chronic PTSD and a not otherwise specified depressive disorder.  The doctor opined that the Veteran's "PTSD is at least as likely as not caused by or is the result of his military service, specifically his verified combat related stressors" and his depressive disorder was secondary to his PTSD.  

The probative evidence of record is in relative equipoise as to the issue of service connection for an acquired psychiatric disorder.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD and a not otherwise specified depressive  is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD and a not otherwise specified depressive disorder is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


